t c memo united_states tax_court samuel c stone and susan c stone petitioners v commissioner of internal revenue respondent docket no filed date samuel c stone pro_se ann l baker for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure federal_income_tax in the amount of dollar_figure following concessions the issues for decision are whether petitioners are entitled to an interest_expense_deduction claimed as a miscellaneous itemized_deduction on their federal_income_tax return the return whether petitioners are entitled to an additional interest_deduction not claimed on their return whether petitioners are entitled to various employee_business_expense deductions claimed for the year and whether petitioners are entitled to a deduction for credit life_insurance premiums_paid in findings_of_fact some of the facts have been stipulated and are so found petitioners filed a joint federal_income_tax return for the year they computed their federal_income_tax liability in accordance with the cash_receipts_and_disbursements_method of accounting at the time the petition was filed petitioners resided in tulsa oklahoma references to petitioner are to samuel c stone petitioner is and was during the year in issue a practicing attorney specializing in the issuance of municipal securities petitioner conducted his law practice as a sole_proprietor from until in june of petitioner and two other attorneys james r jessup jessup and robyn owens owens incorporated samuel c stone associates p c which was a professional_corporation organized pursuant to oklahoma law for the purpose of providing legal services petitioner jessup and owens were the initial shareholders and directors of this corporation in january of the corporation's articles were amended to eliminate owens as a shareholder and director and the corporation's name was changed to stone jessup styron p c in january of the corporation's articles were amended again this time changing the corporation's name to stone jessup p c stone jessup jessup remained a shareholder and director of stone jessup until his death in february of thereafter petitioner was the sole shareholder director and officer of the corporation during petitioner practiced law as an employee of stone jessup but was not compensated as such in addition to petitioner stone jessup employed or other individuals on a full-time basis during that year as an employee of stone jessup petitioner was required to travel for various business- related reasons and to entertain clients of stone jessup on some occasions stone jessup would directly pay for petitioner's travel and client entertainment_expenses on other occasions petitioner would pay his own travel_expenses and the expenses he incurred in entertaining stone jessup's clients stone jessup only paid petitioner's travel_expenses and the client entertainment_expenses when corporate funds were available to do so in prior years stone jessup usually reimbursed petitioner for expenses he incurred on its behalf petitioner was not reimbursed for all of the expenses he incurred in as an employee of stone jessup because the corporation did not have sufficient funds to do so as a director and officer of stone jessup petitioner had the authority to set corporate policy and determine how corporate funds were spent during petitioner incurred the following expenses in connection with his employment with stone jessup vehicle parking fees tolls etc travel meals and entertainment workshops forums dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent disallowed petitioners' deduction attributable to the above categories of expenses explaining in the notice_of_deficiency that these expenses are not deductible because they relate to the production of corporate income in in connection with his practice of law as a sole_proprietor petitioner arranged a revolving line of credit with walnut valley state bank of el dorado kansas the bank the line of credit was used for payroll and other general operating_expenses incurred by petitioner in connection with his law practice this line of credit was ultimately assumed and used by stone jessup the bank required the line of credit to be secured_by accounts_receivable and other assets of stone jessup as well as certain business_assets owned and used by petitioner in connection with his law practice by december of stone jessup's debt to the bank exceeded dollar_figure notes evidencing the debt were due and had to be paid or refinanced because of stone jessup's financial situation at the time the bank was unwilling to renew stone jessup's loans or grant the corporation further extensions of credit unless petitioner assumed personal liability for any existing or future debt by acting as a comaker with stone jessup on various debt instruments petitioners agreed to collateralize the debt by placing a mortgage on their residence in favor of the bank certain stock owned by petitioner was pledged to the bank and petitioner obtained at his expense certain minimum levels of credit life_insurance naming the bank as beneficiary beginning in stone jessup's and petitioner's credit arrangements with the bank were restructured in accordance with the above terms on a schedule a filed with their return petitioners claimed a miscellaneous itemized_deduction in the amount of dollar_figure for interest payments made to the bank during that year on account of loans made under the above-discussed credit arrangements of the amount deducted dollar_figure was paid to the bank by notes co-made by stone jessup and petitioner the relevant notes were signed by petitioner individually and in his capacity as president of stone jessup and dollar_figure was paid directly to the bank on petitioner's behalf as a gift from petitioner's father who was a director of the bank in addition petitioner's father made a dollar_figure interest payment to the bank on petitioner's behalf which payment forms the basis for the additional interest_deduction claimed by petitioners in this case all of the interest involved with respect to the interest deductions in dispute in this proceeding ie dollar_figure is attributable to the indebtedness incurred by stone jessup and petitioner pursuant to the above-described line of credit with the bank respondent disallowed the interest_deduction claimed as a miscellaneous itemized_deduction upon the ground that a note issued as 'payment' for interest is not the equivalent of cash during petitioners claimed deductions amounting to dollar_figure for the premiums_paid for the credit life_insurance policies petitioner was required to obtain pursuant to the above- discussed credit arrangement with the bank the bank was the named beneficiary with respect to each of the relevant life_insurance policies respondent disallowed the deductions explaining in the notice_of_deficiency that the expense related to the production of corporate income opinion deductions for interest 2respondent's explanation does not address the portion of the interest_expense_deduction attributable to the payment of interest by petitioner's father on petitioner's behalf we consider the different ways in which the interest was paid in separate sections of this opinion use of notes to satisfy interest liability although limited elsewhere in the statute in general sec_163 permits a taxpayer to deduct all interest_paid or accrued within the taxable_year on indebtedness for cash_basis taxpayers like petitioners the interest must be paid in cash or its equivalent 429_us_569 283_us_140 80_tc_1174 a promissory note is generally not considered the equivalent of cash but merely a promise to pay 309_us_409 42_tc_601 if the interest obligation is satisfied through the issuance of notes to the same lender to whom the interest obligation is owed as in this case there has been no payment of interest rather payment has merely been postponed 107_tc_35 accordingly petitioners being cash_basis taxpayers are not entitled to an interest_deduction for the interest obligations satisfied by the issuance of notes to the bank because the interest has not been paid within the meaning of sec_163 interest_paid to bank by petitioner's father in petitioner's father made interest payments of dollar_figure and dollar_figure to the bank on petitioner's behalf a sec_3see infra note gifts to him the former payment was included in the miscellaneous itemized interest_deduction claimed on petitioners' return the latter payment is the basis for the additional interest_deduction petitioners are claiming in this proceeding we have previously made reference to sec_163 which generally allows a deduction for all interest_paid or accrued within the taxable_year however sec_163 is limited by sec_163 which provides that in the case of a taxpayer other than a corporation no deduction shall be allowed for personal_interest sec_163 defines personal_interest to include any interest other than interest which arises in connection with five specified situations none of which is applicable to this case petitioners argue that the interest is attributable to petitioner's trade_or_business and we agree but petitioner's trade_or_business during was as an employee of stone jessup consequently the interest is considered personal_interest sec_163 no doubt in petitioner's view the distinction between stone jessup's trade_or_business and his own is less apparent than real for a discussion on this point see souris v commissioner tcmemo_1996_450 nevertheless petitioner chose the form of business through which he pursued his profession and he is bound by the federal_income_tax consequences of his choice see 319_us_436 accordingly the interest_paid on petitioner's behalf by petitioner's father constitutes nondeductible personal_interest as that term is used in sec_163 we have also considered and reject petitioners' alternative argument that the interest deductions should be allowed under the provisions of sec_166 that section generally allows a deduction for any bad_debt that becomes worthless during the taxable_year in order to be entitled to a sec_166 deduction petitioners must establish that petitioner was owed a bona_fide debt by stone jessup on account of the interest payments made and that such debt became worthless in rule a 77_tc_582 48_tc_165 this they have failed to do even assuming that petitioner's status as a comaker on the notes with stone jessup resulted in a debtor- creditor relationship between the two because it was petitioner rather than stone jessup who satisfied the obligations created by the notes there is nothing in the record to indicate that any debt that would have resulted was worthless as of the close of accordingly petitioners have not established that they are entitled to a bad_debt deduction pursuant to sec_166 on account of the interest payments made to the bank 4as an aside we note that the provisions of sec_163 also prohibit petitioners from deducting the interest_paid by the notes employee_business_expense deductions during petitioner paid the following expenses in connection with his employment with stone jessup vehicle parking fees tolls other trans travel meals and entertainment workshops forums dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners argue that the expenses are deductible as employee business_expenses pursuant to sec_162 in general a taxpayer is entitled to deductions pursuant to sec_162 for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 17_tc_1456 9_tc_222 an expense is ordinary if it is considered to be normal usual or customary in the context of the particular business out of which it arose 308_us_488 an expense is necessary if it is appropriate and helpful to the operation of the taxpayer's trade_or_business 383_us_687 83_tc_356 affd 777_f2d_662 11th cir corporate officers employees and shareholders who voluntarily incur corporate expenses are generally not entitled to deductions for these expenditures because such expenditures are not considered necessary deputy v du pont supra 269_f2d_108 4th cir 55_tc_478 40_tc_345 affd 326_f2d_760 2d cir 17_tc_806 harding v commissioner tcmemo_1970_179 merely because an employer is financially unable to reimburse an employee for expenses paid_by the employee on the employer's behalf does not necessarily entitle the employee to a deduction thomas v commissioner tcmemo_1988_505 on the other hand if as a condition_of_employment an employee is required to incur expenses on behalf of his or her employer the employee is entitled to a deduction for those expenses that are ordinary and necessary to his or her business as an employee to the extent such expenses are not subject_to reimbursement 96_f2d_680 2d cir eder v commissioner tcmemo_1981_408 respondent argues that the expenses do not constitute ordinary and necessary employee business_expenses within the meaning of sec_162 because petitioner as a corporate officer and employee of stone jessup incurred the expenses voluntarily and not because stone jessup required him to do so as a condition of his employment we do not agree as the only director and officer of stone jessup it would have been petitioner who would have established the conditions of his own employment we find that as an officer and director of stone jessup petitioner established the requisite corporate policy that would allow him as an employee of the corporation to deduct any unreimbursed employee business_expenses he incurred in connection with his employment see theodore souris p c v commissioner tcmemo_1996_450 we therefore find that as a condition of petitioner's employment with stone jessup he was required personally to pay expenses that he incurred in connection with such employment we further find that petitioner was only entitled to reimbursement from stone jessup for such expenses if stone jessup was financially able to do so which during the year in issue was not the case accordingly we hold that petitioners are entitled to a deduction for the employee business_expenses specifically listed above in this section of the opinion credit life_insurance premiums pursuant to the previously discussed line of credit with the bank petitioner obtained several credit life_insurance policies each naming the bank as beneficiary and paid dollar_figure in premiums the manner in which petitioners deducted the expenses for the premiums on their return partly on a form_2106 and partly as a miscellaneous itemized_deduction leads us to conclude that they rely upon sec_162 sec_212 or both in support of the deductions however we need not consider whether the deductions should be allowed under either of those sections because of sec_264 that section disallows any deduction for life_insurance premiums_paid if the insured is an employee officer or is otherwise financially interested in the trade_or_business carried on by the taxpayer and is directly or indirectly a beneficiary under the policy obviously petitioner had a financial interest in his own trade_or_business furthermore he directly or indirectly was a beneficiary of the policies even though the bank was the named beneficiary a taxpayer who is required as a condition of obtaining a loan to purchase a life_insurance_policy which names the creditor as beneficiary is directly or indirectly benefited within the meaning of sec_264 and therefore precluded by the operation of that section from deducting the premiums under sec_162 or sec_212 see 121_f2d_16 d c cir affg 40_bta_274 84_f2d_310 7th cir affg 31_bta_910 25_f2d_453 3d cir 43_tc_713 affd per curiam 360_f2d_33 3d cir ragan v commissioner tcmemo_1980_94 king v commissioner tcmemo_1963_267 accordingly petitioners are not entitled to deductions for the premiums petitioner paid to obtain the life_insurance required in connection with the loans from the bank to reflect the foregoing decision will be entered under rule
